The first paragraph of the March 8,2005 Decision of the Sentence Review Division and the April 25, 2005 Amended Judgment of the Sentence Review Division states the following: “On October 20, 2004, the defendant was sentenced to Ten (10) years in the Montana State Prison, for the offense of Partner or Family Member Assault, a felony”.
The October 20, 2004 Judgment on Revocation of Suspended Sentence sentences the defendant to Ten (10) years in the Montana State Prison for violation of the conditions of a suspended sentence for the following crimes: Count I: Intimidation, a felony; and Count II: Partner of Family Member Assault, a misdemeanor.
NOW, THEREFORE, IT IS ORDERED that the first paragraph of the Decision of the Sentence Review Division dated March 8, 2005 and the Amended Judgment of the Sentence Review Division dated April 25, 2005, SHALL READ as follows:
On October 20,2004, the defendant was sentenced to Ten (10) years in the Montana State Prison for violation of the conditions of a suspended sentence for the following crimes: Count I: Intimidation, a felony; and Count II: Partner of Family Member Assault, a misdemeanor.
DATED this 1st day of June, 2005.
Chairperson, Hon. Gary L. Day